Citation Nr: 0907633	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  95-32 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than December 16, 
2000, for an award of a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which awarded entitlement to a permanent and 
total disability evaluation for pension purposes effective 
December 16, 2000.  The Veteran appealed the effective date.  

This claim has been remanded by the Board, in pertinent part, 
for additional development in May 2005, January 2006, and 
April 2008.  

In October 2005, the Veteran testified at a hearing at the RO 
before a Veterans Law Judge who is no longer employed at the 
Board.  He subsequently offered testimony in November 2008 
before the undersigned Veterans Law Judge sitting at the RO. 
Transcripts of both hearings have been associated with the 
claims file.


FINDINGS OF FACT

1. In a February 1992 rating decision, the RO denied 
entitlement to a permanent and total disability evaluation 
for pension purposes. The Veteran did not appeal this 
decision, and that decision is final.

2. In November 1993, the Veteran filed a new claim seeking 
entitlement to a permanent and total disability evaluation 
for pension purposes.

3. In a January 2001 rating decision, the RO found the 
Veteran, in pertinent part, to be 50 percent disabled due to 
non-service connected agoraphobia with panic attacks, and 
awarded pension benefits, effective December 16, 2000, the 
date of a VA examination.

4.  Effective March 25, 1997, the Veteran was awarded Social 
Security Administration disability benefits due to severe 
degenerative joint disease of the lumbar spine, lateral canal 
spondylosis, a herniated lumbar disc, hypertension, and 
depression.   

5.  Effective March 25, 1997, the Veteran's disabilities were 
productive of total disability and were sufficient to 
preclude the average person from engaging in substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for an effective date of March 25, 1997 for an 
award of a permanent and total disability evaluation for 
pension purposes have been met.  38 U.S.C.A. § 5103, 5103A, 
5107, 5108, 5110; (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.156(b), 3.159, 3.342, 3.400, 4.17 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim arises from his disagreement with the 
effective date assigned following the grant of entitlement to 
VA pension benefits. Once a claim is granted it is 
substantiated and additional notice is not required. Thus, 
any defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the 
appellant, and for which he authorized VA to request, have 
been associated with the claims folder. 38 U.S.C.A. § 5103A. 
As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. § 
5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran 
will not be prejudiced as a result of the Board's 
adjudication of his claim.

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension based on a claim to reopen 
after final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  Further, an award of disability pension 
may not be effective prior to the date entitlement arose. 38 
C.F.R. § 3.400(b)(1).

The effective date for pension claims received on or after 
October 1, 1984, is the date of receipt of the claim, unless 
within one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which the veteran became permanently and totally disabled. 38 
C.F.R. § 3.400(b)(1)(ii)(A)(B).

A January 2001 rating decision awarded the Veteran a 
permanent and total disability evaluation for pension 
purposes, effective December 16, 2000. This award was based 
upon a pension claim that the Veteran filed with VA on 
November 17, 1993.

The record shows that an earlier pension claim was denied in 
an unappealed February 1992 rating decision.  The February 
1992 rating decision is final.  38 U.S.C.A. § 7105 (West 
2002).

In August and October 1994, the Social Security 
Administration denied benefits to the appellant.  
Significantly, however, in an August 1998 decision a Social 
Security Administration Administrative Law Judge found that 
the appellant was eligible for disability benefits effective 
March 25, 1997, due to due to severe degenerative joint 
disease of the lumbar spine, lateral canal spondylosis, a 
herniated lumbar disc, hypertension, and depression.  The 
medical records used in granting that benefit are of record.   

In a December 16, 2000 VA examination the Veteran was 
diagnosed with agoraphobia with panic attacks.  A global 
assessment of functioning score of 65 was assigned and the 
disorder was determined by the examiner to be mild.  The 
Veteran was also diagnosed with gastroesophageal reflux 
disease, hypertension, left wrist, left knee and left 
mandible disorders; and a history of basal cell carcinoma.  
The findings from this examination formed the basis for the 
January 2001 decision now on appeal.

The Board notes that in addition to the foregoing evidence 
private and VA clinical records dated from September 1973 to 
the present reveals that the Veteran received treatment for 
numerous on the job injuries and fractures.  He was treated 
in September 1973 for a mild T11 closed compressive fracture; 
in May 1987 he twisted his left knee suffering a tibial and 
fibula fracture; and in May 1991 he injured his left hand and 
right thumb all in falls from ladders.  He has had a long 
history of alcohol abuse, hypertension, and left knee 
arthritis.  

A VA psychiatric examination in August 1994 found the Veteran 
to be alert, cooperative, oriented and goal directed with 
intact memory.  He was depressed with a blunt effect. He was 
not suicidal.  His judgment and insight were fair.  The 
diagnoses were post traumatic stress disorder with 
depression, inactive alcohol dependence, a chronic back pain 
syndrome, and post traumatic arthritis of the left knee.  No 
opinion was offered addressing the appellant's ability to 
work.

An April 1995 VA examination diagnosed left wrist 
arthropathy, left knee joint arthropathy, lower back pain, 
probable lumbar degenerative disc disease with radiculopathy, 
a history of a fractured mandible, hypertension, allergic 
rhinitis, bronchitis and emphysema, a gastric ulcer, 
hemorrhoids, and post traumatic stress disorder with anxiety 
and depression.  Despite these diagnoses the examiner found 
the Veteran to be capable of managing his own funds, and he 
specifically noted that the Veteran's psychiatric and 
musculoskeletal systems were within normal limits.  The 
examiner did not find that the appellant's disorders 
precluded employment.

From the foregoing it is evident that the appellant filed a 
new claim of entitlement to a permanent and total disability 
evaluation for pension purposes in November 1993.  While VA 
examinations in August 1994 and April 1995 showed the 
appellant to suffer from multiple disorders, neither examiner 
found that the Veteran was unable to perform all forms of 
substantially gainful employment that were consistent with 
his age, education and occupational experience.

Significantly, however, while the RO found entitlement to a 
permanent and total disability evaluation for pension 
purposes only from December 16, 2000, the Board agrees with 
the August 1998 findings of the Social Security 
Administration Administrative Law Judge that the appellant's 
multiple disorders precluded employment from March 25, 1997.  
The Administrative Law Judge notes that the appellant's 
counsel argued that the Veteran had not engaged in 
substantially gainful employment since March 25, 1997.  The 
logical inference drawn from that argument is that the 
appellant did engage in such employment prior to that date.  
If that were not true, counsel certainly would have argued 
before the Administrative Law Judge for entitlement to an 
earlier effective date.

The Veteran's severe degenerative joint disease of the lumbar 
spine, lateral canal spondylosis, herniated lumbar disc, 
hypertension, and depression were found by the Administrative 
Law Judge to prevent sitting or standing on a prolonged 
basis, as well as sedentary employment.  In light of these 
findings, and the supportive medical evidence of record, the 
Board finds that entitlement to a permanent and total 
disability evaluation for pension purposes is warranted 
effective March 25, 1997, but not prior thereto.  


ORDER;

Entitlement to a permanent and total disability evaluation 
for pension purposes effective March 25, 1997, is granted 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


